  Case 16-06484         Doc 43     Filed 11/08/18 Entered 11/08/18 07:03:41              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-06484
         SHALAIN D SHELTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/26/2016.

         2) The plan was confirmed on 05/12/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/25/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-06484        Doc 43       Filed 11/08/18 Entered 11/08/18 07:03:41                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $3,998.53
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $3,998.53


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,769.52
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $179.01
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,948.53

Attorney fees paid and disclosed by debtor:                   $29.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS                           Unsecured      1,300.00            NA              NA            0.00       0.00
AARONS                           Secured           200.00           NA            50.00          50.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         100.00        322.00          322.00           0.00       0.00
CITY OF HOMETOWN                 Unsecured           0.00        270.00          270.00           0.00       0.00
COMCAST                          Unsecured         350.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         330.00        365.09          365.09           0.00       0.00
CREDIT ED                        Unsecured         280.00           NA              NA            0.00       0.00
DASH OF CASH                     Unsecured         950.00      1,250.00        1,250.00           0.00       0.00
FFCC COLUMBUS INC                Unsecured           0.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured           0.00           NA              NA            0.00       0.00
INDIANA DEPT OF REVENUE          Unsecured            NA            NA           383.73           0.00       0.00
INDIANA DEPT OF REVENUE          Secured              NA         383.73          383.73           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured           0.00        650.97          650.97           0.00       0.00
JUSTICE POLICE DEPT              Unsecured           0.00           NA              NA            0.00       0.00
LAGRANGE WOMENS CLINIC           Unsecured         350.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured           0.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured           0.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured           0.00      1,827.44        1,827.44           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         200.00        312.82          312.82           0.00       0.00
ROBERT J ADAMS & ASSOC           Priority       3,601.00            NA              NA            0.00       0.00
SALT CREEK CREDIT UNION          Unsecured     22,000.00            NA              NA            0.00       0.00
SKS & ASSOC                      Unsecured      2,500.00            NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured            NA       1,767.13        1,767.13           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,000.00            NA              NA            0.00       0.00
VILLAGE OF JUSTICE               Unsecured            NA       2,458.92        2,458.92           0.00       0.00
Village of Justice               Unsecured      2,500.00            NA              NA            0.00       0.00
WHITEHILLS CASH                  Unsecured         275.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-06484         Doc 43      Filed 11/08/18 Entered 11/08/18 07:03:41                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $433.73             $50.00              $0.00
 TOTAL SECURED:                                             $433.73             $50.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,608.10                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,948.53
         Disbursements to Creditors                                $50.00

TOTAL DISBURSEMENTS :                                                                        $3,998.53


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
